CALDWELL, Circuit Judge.
Now, on tills day, this cause comes on to be heard on the exceptions filed to the report of the master on the classification of claims herein, the parties appearing by their *556respective counsel, and further time for the renewal of exceptions and the lying of the report on file having been properly waived by counsel, and said exceptions to said report having been argued, submitted, and duly considered, the same are overruled, and the said report of the master on the classification of claims is hereby in all respects approved and confirmed.